Name: 2012/203/EU: Commission Implementing Decision of 19Ã April 2012 amending Annex I to Decision 2006/766/EC as regards the entry for Chile in the list of third countries from which imports of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2012) 2446) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: fisheries;  America;  health;  trade
 Date Published: 2012-04-21

 21.4.2012 EN Official Journal of the European Union L 109/24 COMMISSION IMPLEMENTING DECISION of 19 April 2012 amending Annex I to Decision 2006/766/EC as regards the entry for Chile in the list of third countries from which imports of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted (notified under document C(2012) 2446) (Text with EEA relevance) (2012/203/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 provides that products of animal origin are only to be imported from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Regulation (EC) No 854/2004 also provides that when drawing up and updating such lists, account is to be taken of Union controls in third countries and guarantees provided by the competent authorities of third countries, as regards compliance or equivalence with the Union feed and food law and animal health rules as specified in Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (3) lists those third countries which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that exports of those products to the Union meet the sanitary conditions laid down in Union legislation to protect the health of consumers. In particular, Annex I to that Decision sets out a list of third countries from which imports of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted. That list also indicates restrictions concerning such imports from certain third countries. (4) Chile is currently included in the list in Annex I to Decision 2006/766/EC as a third country from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods intended for human consumption are permitted, but such imports are restricted to frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods and to certain chilled and eviscerated Pectinidae. (5) A Commission inspection was carried out in Chile from 26 April to 6 May 2010, to evaluate the control system in place governing the production of bivalve molluscs intended for export to the Union. The outcome of that inspection, together with the guarantees provided by the competent authority of Chile, indicate that the conditions applicable in that third country to live bivalve molluscs echinoderms, tunicates and marine gastropods intended for export to the Union are equivalent to those laid down in the relevant Union legislation. The restrictions to imports into the Union of bivalve molluscs, echinoderms, tunicates and marine gastropods from Chile should therefore no longer apply. (6) Decision 2006/766/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2006/766/EC, the entry for Chile is replaced by the following: CL CHILE Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 April 2012. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 320, 18.11.2006, p. 53.